DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 04/21/2022.  Claims 1, 3-7, 8-19 are pending.
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
The Figures were not entered due to minor objections.
Please correct Figure 3, 24 with Surveillance Unit as stated in the specification.  Please correct Figure 5, 47 to 46 as this is the reference numeral in the specification (not 47).  

Regarding Claim 6, the applicant argues that Wiklinska disclose the camera is active at all times and would not be switched off during driving. Therefore there is no claimed activation or deactivation of a camera.
In response to the arguments the examiner respectfully disagrees.  Claim 6 has claim limitations in the alternative and the deactivation limitations are not required.  In reference to the new limitations the applicant’s argument that it is active all times and would not be switched off during driving. The examiner notes that Wiklinska discloses when the vehicle user is driving  the vehicle the a camera views the face of the vehicle user … (paragraph 0045) and while driving (paragraph 0016).   The examiner notes that the a person can be in the car while they are not driving and therefore there is a need for when the camera would be switched off i.e. to protect the lens (as disclosed by Buss) or for privacy. 
Regarding Claim 1, the applicant makes the same arguments as above.  The applicant argues that there would be no reason for Wiklinska’s setup in view of Buss for it to be in a standby state.  
In response to the arguments the examiner respectfully disagrees.  The examiner notes that Wiklinska’s camera is always active when the car is in driving mode or the vehicle user is driving in order to evaluate the user.  Buss discloses a camera in a vehicle in a standby position.  Wiklinska does not state that the camera is active when the vehicle/vehicle user is not in driving mode.     Therefore the references can be combined as the camera can be in standby mode for protection of the lens and for user privacy. 

Drawings
The replacement drawings were not entered as there are minor issues and therefore the drawings are objected to because Figures 3-5 include blocks with numerals, the Figure is not as clear as blocks do not provide descriptive detail, the examiner suggests to include labels as well as numerals.  Simply correct the replacement Drawings.  Please correct Figure 3, 24 with Surveillance Unit as stated in the specification.  Please correct Figure 5, 47 to 46 as this is the reference numeral in the specification (not 47).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 objected to because of the following informalities:  
Claim 6 (and corresponding dependent claims 8-10, 17 and 18 and corresponding independent claims 11 and 19 which perform the method of claim 6) and Claim 12 recite camera arrangement.  The Office assumes a camera arrangement is --a camera system--.   Please review all dependent claims. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “an assistance system comprising camera system, camera operating element, control unit.  These elements are not in the assistance system based on the applicant’s specification.  Please provide support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 I claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 15 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (and corresponding dependent claims 3-5, 15)recites “a camera system….the camera arrangement…”  The Office assumes the camera system.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 17 and 18 are unclear as they depend from cancelled claim 7.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiklinska et al (US 2017/0108864 and hereafter referred to as “Wiklinska”) in view of Buss (US 2017/0064161).
Regarding Claim 1, Wiklinska discloses a camera system comprising:
a camera  (Page 4, paragraph 0043) and 
an operating element for activating the camera (Page 4, paragraph 0043),
an operating element configured  for reporting the activating of the camera to an external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047 0052-0053– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation unit ).  
Wiklinska discloses activating a camera when the vehicle is in operation and does not explicitly disclose for deactivating the camera and  reporting the deactivation of the camera, the operating element for activating the camera for deactivating the camera has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 3, Wiklinska and Buss disclose all the limitations of Claim 1.  Buss discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1 and 2. 
Regarding Claim 4, Wiklinska and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control is suitable for opening and closing a diaphragm of the camera or for opening and closing at least one electrical contact of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above. 
Regarding Claim 5, Wiklinska and Buss disclose all the limitations of Claim 3.  Buss discloses wherein the rotary control encloses an objective lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Same motivation as above. 
Regarding Claim 6, Wiklinska discloses a method for controlling an assistance system, comprising the steps: 
detecting an activation or a deactivation of a camera of a camera arrangement (Page 4, paragraph 0043-0044); and 
granting an authorization for the assistance system in response to the activation of the camera or withdrawal of an authorization for the assistance system in response to the deactivation of the camera (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Wiklinska discloses activation but is silent on the limitations.  Note that claim 6 is in the alternative.  Buss discloses wherein for detecting the activation or the deactivation of the camera an actuation of a cover element for a lens of the camera is detected (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position and to protect the lens (Page 1, paragraph 0001-0002) as disclosed by Buss and for privacy of the user when the car is not in operation.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  
Regarding Claim 8, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses activation.  Note that claim 6 is in the alternative.  Buss discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).   Same motivation as above.
Regarding Claim 9, Wiklinska and Buss disclose all the limitations of Claim 6.  Wiklinska discloses wherein the camera arrangement is used to monitor an interior space of a motor vehicle (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 10, Wiklinska and Buss disclose all the limitations of Claim 9.  Wiklinska discloses wherein the assistance system is used for autonomous or partially autonomous driving of the motor vehicle, for occupant safety, or for occupant care (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 11, Wiklinska discloses non-transitory computer- readable storage medium with instructions which, when executed by a computer, cause the computer to carry out the steps of the method according to claim 6 controlling an assistance system (See rejection above for claim 6).  
Regarding Claim 12, Wiklinska discloses a device for controlling an assistance system, the device comprising 
a control unit  (Figure 1, 7) for detecting an activation or deactivation of a camera of a camera arrangement and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Wiklinska is silent on the control unit is configured for detecting the activation or deactivation of the camera, to detect an actuation of a cover element for a lens of the camera. 
Buss discloses wherein the control unit is configured for detecting the activation or the deactivation of the camera, to detect an actuation of a cover element for a lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	

Regarding Claim 13, Wiklinska discloses a motor vehicle comprising 
at least one assistance system (Figure 1, 8)
a camera system, comprising a camera and an operating element for activating the camera (Page 4, paragraph 0043); and 
a control unit for detecting an activation or deactivation of the camera and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 4-5, paragraph 0043-0044, 0046-0047 0052-0053– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation);
 wherein the camera system is configured for reporting the activating of the camera to the external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047 0052-0053– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation).
Wiklinska discloses activating a camera when the vehicle is in operation and does not explicitly disclose for deactivating the camera and  reporting the deactivation of the camera, the operating element for activating the camera for deactivating the camera has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.  

Regarding Claim 14, Wiklinska discloses an assistance system (Figure 1, 8) comprising: 
a camera system, comprising a camera and an operating element for activating the camera  (Page 4, paragraph 0043); and a control unit for detecting an activation or deactivation of the camera and for issuing an authorization for the assistance system in response to the activation of the camera or for withdrawing an authorization for the assistance system in response to the deactivation of the camera (Page 4-5, paragraph 0043-0044, 0046-0047 0052-0053– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation);
 wherein the camera system is configured for reporting the activating of the camera to the external control unit via an interface (Page 4-5, paragraph 0043-0044, 0046-0047 0052-0053– when the vehicle is driving operation, the camera focuses on the vehicle user and the camera information is passed on to the evaluation).
Wiklinska discloses activating a camera when the vehicle is in operation and does not explicitly disclose for deactivating the camera and  reporting the deactivation of the camera, the operating element for activating the camera for deactivating the camera has a cover element for a lens of the camera.
Buss discloses an operating element for activating the camera and for deactivating the camera ( Page 7, paragraph 0060, Page 8, paragraph 0071 – by opening and closing the cover) and reporting the deactivation to the external control unit (Page 5, paragraph 0028-0029) and wherein the operating element for activating the camera and for deactivating the camera has a cover element for a lens of the camera (Page 4, paragraph 0024, Page 7, paragraph 0060, Page 8, paragraph 0071).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wiklinska to include the missing limitations as taught by Buss in order to allow the camera to be in a standby position (Page 1, paragraph 0001) and to protect the lens (Page 1, paragraph 0002) as disclosed by Buss and for privacy of the user when the car is not in operation. 
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.
Regarding Claim 15, Wiklinska and Buss disclose all the limitations of Claim 1.  Buss discloses wherein the operating element for activating the camera and for deactivating the camera has one or more of a switch, a slide, a cover, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029Page 7, paragraph 0060, Page 8, paragraph 0071). Same motivation as above for claim 1.  
Regarding Claim 16, Wiklinska and Buss disclose all the limitations of Claim 4.  Buss discloses wherein, wherein the rotary control encloses an objective lens of the camera (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above for claim 4. 
Regarding Claim 17, Wiklinska and Buss disclose all the limitations of Claim 7.  Buss discloses wherein for detecting the activation or deactivation of the camera an actuation of one or more of a switch, a slide, a lid, a rotary control, a lowering mechanism, a folding mechanism, a tilting mechanism, and a sliding mechanism for the camera is recorded (Page 4, paragraph 0024, Page 5, paragraph 0028-0029, Page 7, paragraph 0060, Page 8, paragraph 0071).  Same motivation as above for claim 6. 
Regarding Claim 18, Wiklinska and Buss disclose all the limitations of Claim 7.  Wiklinska discloses wherein the camera arrangement is used to monitor an interior space of a motor vehicle (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053).  
Regarding Claim 19, Wiklinska discloses a motor vehicle comprising
 at least one assistance system (Figure 1, 1, 8), wherein the motor vehicle is suitable for executing the method of claim 6 for controlling the at least one assistance system (Page 4, paragraph 0043-0044, Page 5, paragraph 0052-0053, see rejection above).  
The combination of Buss’s camera using the cover for the deactivating the camera with Wiklinska’s system’s camera and the control unit evaluating provided signals meets the limitation of deactivating and reporting the deactivation of the camera to the external control unit. 
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill in the art before the effective filing date of the invention.  	
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as it would be obvious to try from the finite number of predictable solution with a reasonable expectation of success to one of ordinary skill in the art before the effective filing date of the invention.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



May 26, 2020